—Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered March 23, 2001, convicting him of robbery in the second degree under Indictment No. 480/00, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered March 23, 2001, revoking a sentence of probation previously imposed by the same court (Grosso, J.), upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted reckless endangerment in the first degree under Indictment No. 2474/98.
Ordered that the judgment and amended judgment are affirmed.
The defendant contends that the Supreme Court erroneously permitted the prosecutor to cross-examine two defense witnesses about their failure to inform the police or the District Attorney’s office, prior to trial, of their account of the robbery. The defendant’s contention is without merit. The prosecutor laid the proper foundation pursuant to People v Dawson (50 NY2d 311) before questioning the two defense witnesses.
The prosecutor’s summation comments were either properly responsive to arguments made by defense counsel or fair comment on the evidence adduced at trial (see People v Gomez, 288 AD2d 395, lv denied 98 NY2d 637). Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.